       Case 1:19-cv-03494-FB-RLM Document 42 Filed 04/24/20 Page 1 of 2 PageID #: 869




                                            THE CITY OF NEW YORK
                                           LAW DEPARTMENT
                                               100 CHURCH STREET
                                               NEW YORK, NY 10007
JAMES E. JOHNSON                                                                                 Joanne M. McLaren
Corporation Counsel                                                                                    Senior Counsel
                                                                                                Phone: (212) 356-2671
                                                                                                  Fax: (212) 356-3509
                                                                                                jmclaren@law.nyc.gov


                                                                           April 24, 2020

        BY ECF
        The Honorable Roanne L. Mann
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201
                      Re:     Lucas v. City of New York, et al.,
                              19 CV 3494 (FB)(RLM)
        Your Honor:

                I am an attorney in the Special Federal Litigation Division of the New York City Law
        Department, representing defendants the City of New York, Stephen Lalchan, Adam Georg,
        Jason Fritz, Robert Bracero, Thomas Reo, Daniel Sjoberg, Keith Shine, and Kevin Catalina
        (collectively, “Defendants”) in the above-referenced matter. Defendants write in response to the
        Court’s Order of March 30, 2020, directing the parties to confer and inform the court by today
        whether they seek to adjourn the settlement conference previously scheduled for May 15, 2020,
        at 10 a.m. After conferring, the parties request that the settlement conference be adjourned to a
        date that is amenable to the Court that falls after June 29, 2020.

                As set forth in Defendants’ letter dated March 26, 2020 (Docket Entry 41), document
        production in this matter has been delayed by the COVID-19 pandemic, in addition to a
        ransomware attack on Epiq Global (“Epiq”), this office’s electronic discovery vendor, and the
        resulting lengthy inaccessibility of Epiq’s systems, including the document review platform
        being used by Defendants for review and production in this matter. As a result, the parties
        agreed that Defendants would endeavor to produce documents, on a rolling basis, by June 24,
        2020, a schedule which Your Honor endorsed by Order dated March 30, 2020. Given this
        schedule, Defendants request, with Plaintiff’s consent, that the settlement conference be
        postponed until after production of these documents to make the conference more productive.
Case 1:19-cv-03494-FB-RLM Document 42 Filed 04/24/20 Page 2 of 2 PageID #: 870




      Defendants thank the Court for its consideration of this request.

                                                           Respectfully submitted,

                                                           ]ÉtÇÇx `A `v_tÜxÇ Bá
                                                           Joanne M. McLaren



cc:   Gabe Harvis, Esq. (by ECF)
      Baree Fett, Esq. (by ECF)




                                               2
